               Case:Judgment
ILND 450 (Rev01/2015) 1:17-cv-08221
                             in a Civil ActionDocument   #: 64 Filed: 07/03/19 Page 1 of 1 PageID #:365

                                  IN THE UNITED STATES DISTRICT COURT
                                                FOR THE
                                     NORTHERN DISTRICT OF ILLINOIS

 Jessica Hernandez,

 Plaintiff(s),
                                                                 Case No. 17 C 8221
 v.                                                              Judge Rebecca R. Pallmeyer

 Katz Law Office, Ltd.,

 Defendant(s).

                                           JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                         which        includes       pre–judgment interest.
                                      does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


              other: Judgment is entered in favor of Plaintiff Jessica Hernandez and against Defendant Katz
Law Office, Ltd. in the amount of $229,498.60.

This action was (check one):

      tried by a jury with Judge Jorge L. Alonso presiding, and the jury has rendered a verdict.
      tried by Judge Jorge L. Alonso without a jury and the above decision was reached.
      decided by Judge Rebecca R. Pallmeyer.



Date: 7/3/2019                                              Thomas G. Bruton, Clerk of Court

                                                            Nicole Fratto, Deputy Clerk
